1

2

3

4

5
                       UNITED STATES DISTRICT COURT
6
                      EASTERN DISTRICT OF CALIFORNIA
7
                               ----oo0oo----
8

9
     CITY OF WEST SACRAMENTO,               No. 2:18-CV-00900 WBS EFB
10   CALIFORNIA; and PEOPLE OF THE
     STATE OF CALIFORNIA,
11
                 Plaintiffs,                ORDER RE: JOINT MOTION FOR
12                                          GOOD FAITH SETTLEMENT
         v.
13
     R AND L BUSINESS MANAGEMENT, a
14   California corporation, f/k/a
     STOCKTON PLATING, INC., d/b/a
15   CAPITOL PLATING, INC., a/k/a
     CAPITOL PLATING, a/k/a CAPITAL
16   PLATING; CAPITOL PLATING, INC.,
     a dissolved California
17   corporation; ESTATE OF GUS
     MADSACK, DECEASED; ESTATE OF
18   CHARLES A. SCHOTZ a/k/a SHOTTS,
     DECEASED; ESTATE OF E. BIRNEY
19   LELAND, DECEASED; ESTATE OF
     FRANK E. ROSEN, DECEASED; ESTATE
20   OF UNDINE F. ROSEN, DECEASED;
     ESTATE OF NICK E. SMITH,
21   DECEASED; RICHARD LELAND, an
     individual; SHARON LELAND, an
22   individual; ESTATE OF LINDA
     SCHNEIDER, DECEASED; JUDY GUESS,
23   an individual; JEFFREY A. LYON,
     an individual; GRACE E. LYON, an
24   individual; THE URBAN FARMBOX
     LLC, a suspended California
25   limited liability company; and
     DOES 1-50, inclusive,
26
                 Defendants.
27

28
                                        1
1
              Before the court is a joint motion for a good faith
2
     settlement determination filed on October 7, 2019 by the City of
3
     West Sacramento and the People of the State of California
4
     (“plaintiffs”), and defendant Judy Guess.     (Docket No. 98.)
5
              I.     Background
6
              This court described much of the factual and procedural
7
     background to this lawsuit in its prior orders.     (See Docket Nos.
8
     18, 33, 44 & 63.)   On August 21, 2019, plaintiffs and defendant
9
     Judy Guess reached an agreement for the settlement of all claims
10
     and disputes between them in this matter.     (Decl. of Kenneth
11
     Stone (“Stone Decl.”) ¶ 3 (Docket No. 98-1); see also Stone Decl.
12
     Ex. 1 (“Settlement Agreement”) (written agreement setting forth
13
     the terms of the settlement) (Docket No. 98-4).)     Plaintiffs have
14
     alleged the following claims against Judy Guess: (1) violation of
15
     the Resource Conservation and Recovery Act (“RCRA”) § 7002(a), 42
16
     U.S.C. § 6972(a)(1)(B); (2) violation of the Comprehensive
17
     Environmental Response, Compensation and Liability Act (“CERCLA”)
18
     § 107(a), 42 U.S.C. § 9607(a); (3) violation of The Gatto Act,
19
     California Health & Safety Code §§ 25403-25403.8; (4) violation
20
     of The Porter-Cologne Water Quality Control Act, California Water
21
     Code § 13304(c); (5) public nuisance; (6) trespass; (7) statutory
22
     indemnity; and (8) declaratory relief.     (See Third Am. Compl.
23
     (“TAC”) (Docket No. 45).)     The TAC alleges that Guess owned the
24
     property during the time that contaminants were disposed of at
25
     the property.   (Id. ¶ 94.)
26
              The settling parties now move for a good faith
27
     settlement determination and an order barring all claims against
28
                                        2
1
     them for contribution and indemnity.      Pursuant to the settlement
2
     agreement, Guess will pay $50,000.00 to the City.      (See
3
     Settlement Agreement § 3.1.)      The settling parties also request
4
     that the court dismiss all claims between them with prejudice.
5
     Defendants John Clark and R&L Business Management filed a
6
     statement of non-opposition to defendant Guess’ motion for a good
7
     faith settlement determination.       (See Docket Nos. 98 & 108.)
8
     II.   Discussion
9
           A.   Applicable Law
10
                1.      State Law Claims
11
                The settling parties have settled claims brought under
12
     both state and federal law. “When a district court . . . hears
13
     state law claims based on supplemental jurisdiction, the court
14
     applies state substantive law to the state law claims.”       Mason &
15
     Dixon Intermodal, Inc. v. Lapmaster Int’l LLC, 632 F.3d 1056,
16
     1060 (9th Cir. 2011) (citation omitted).      California state
17
     settlement law, here codified in California Code of Civil
18
     Procedure Section 877, constitutes substantive law.       See id.
19
     Section 877.6 “is the procedural mechanism for implementing
20
     [Section] 877” and making the determination of a good faith
21
     settlement.     See Coppola v. Smith, No. 1:11-CV-1257 AWI BAM, 2017
22
     WL 4574091, at *2 (E.D. Cal. Oct. 13, 2017).      Therefore, the
23
     court will apply California settlement law to the state law
24
     claims at issue between the settling parties.      See Mason & Dixon,
25
     632 F.3d at 1060.
26
                2.      CERCLA Claim
27
                For plaintiffs’ CERCLA claim, courts review settlements
28
                                           3
1
     and generally enter contribution and indemnity bars if the
2
     settlement is “procedurally and substantively fair, reasonable,
3
     and consistent with CERCLA’s objectives.”    Arizona v. City of
4
     Tucson, 761 F.3d 1005, 1012 (9th Cir. 2014) (citation and
5
     internal quotation marks omitted).     This court has an independent
6
     obligation to scrutinize the terms of the agreement.     Id.   The
7
     court must find that the agreement is roughly correlated with
8
     some acceptable measure of comparative fault that apportions
9
     liability among the settling parties according to a rational
10
     estimate of the harm potentially responsible parties have done.
11
     Id.
12
               3.    Gatto Claim
13
               Liability under the Gatto Act turns on liability under
14
     CERCLA.   The Gatto Act provides that “if a local agency
15
     undertakes action to investigate property or clean up . . . a
16
     release of hazardous material, the responsible party shall be
17
     liable to the local agency for the costs incurred in the action.”
18
     Cal. Health & Safety Code § 25403.5.    A responsible party
19
     includes “those described in Section 107(a) of CERCLA.”       Id.
20
     Because good-faith settlement determinations turn on the
21
     apportionment of liability among the defendants, see infra, the
22
     court will apply the same standard as that for plaintiffs’ CERCLA
23
     claim.
24
               4.    Porter-Cologne Water Quality Control Act Claim
25
               The Porter-Cologne Water Quality Control Act “derives
26
     from the common law of nuisance.”    Wells Fargo Bank, N.A. v.
27
     Renz, 795 F. Supp. 2d 898, 918 (N.D. Cal. 2011) (citing City of
28
                                      4
1
     Modesto Redevelopment Agency v. Superior Court, 119 Cal. App. 4th
2
     28, 37 (2004)).1      Because “the relevant question for purposes of
3
     liability is whether the defendant created or assisted in the
4
     creation of the nuisance,” id. at 918, a state law claim, the
5
     court will apply the same standard as that for plaintiff’s state
6
     law claims.
7
                   5.    RCRA Claim
8
                   The settlement agreement bars all claims against Guess
9
     for contribution and indemnity.      Defendants, however, have “no
10
     right to contribution under RCRA.” Tyco Thermal Controls LLC v.
11
     Redwood Indus., No. C 06-07164 JF PVT, 2010 WL 3211926, at *12
12
     (N.D. Cal. Aug. 12, 2010). “The primary relief available to a
13
     private party under RCRA is a mandatory injunction.”       Gilroy
14
     Canning Co., Inc. v. Cal. Canners and Growers, 15 F.Supp.2d 943,
15
     945 (N.D.Cal.1998).       RCRA “is not principally designed to . . .
16
     compensate those who have attended to the remediation of
17
     environmental hazards.”       Meghrig v. KFC W., Inc., 516 U.S. 479,
18
     483.       Congress did not provide for such a remedy and this court
19
     “declines to ‘engraft’ a contribution or indemnity action onto
20
     RCRA.”      Tyco, 2010 WL 3211926 at *12 (quoting U.S. v. Domestic
21
     Indus., Inc., 32 F. Supp. 2d 855, 872 (E.D. Va. 1999)).       This
22
     court therefore need not consider defendant’s liability under
23
     plaintiff’s RCRA claim in its good-faith settlement
24
            1  The Act permits a contribution claim to be brought
25   against “[a]ny person who has discharged or discharges waste ...
26   or who has caused or permitted, causes or permits, or threatens
     to cause or permit any waste to be discharged or deposited where
27   it is, or probably will be, discharged into the waters of the
     state and creates, or threatens to create, a condition of
28   pollution or nuisance.” Cal. Water Code § 13304(a).
                                     5
1
     determination.
2
         In short, the court will apply California law to plaintiffs’
3
     state law and Porter-Cologne Act claims and the CERCLA standard
4
     to plaintiffs’ CERCLA and Gatto Act claims.
5
         B.   Legal Standard – Tech-Bilt Factors
6
              Ultimately, the factors considered in determining
7
     whether a settlement is in good faith under California law are
8
     similar to the factors used to evaluate whether a CERCLA
9
     settlement is fair, reasonable, and adequate.     See Coppola, 2017
10
     WL 4574091, *3.   As such, the court “will make findings regarding
11
     ‘good faith’” under California law “as part [of] its
12
     determination of whether the settlement of the CERCLA claim[ ] is
13
     fair, adequate, and reasonable.”       Id.
14
              California Code of Civil Procedure Sections 877 and
15
     877.6 govern the determination of whether a proposed settlement
16
     is in “good faith” under state law.      Courts review the following
17
     nonexclusive factors from Tech-Bilt, Inc. v. Woodward-Clyde &
18
     Associates, 38 Cal. 3d 488 (1985), to determine if a settlement
19
     is within a reasonable range and thus in good faith under
20
     Sections 877 & 877.6: (1) a rough approximation of the
21
     plaintiffs’ total recovery and the settlor’s proportionate
22
     liability; (2) the amount to be paid in settlement; (3) the
23
     allocation of settlement proceeds among the plaintiffs; (4) a
24
     recognition that a settlor should pay less in settlement than he
25
     would if he were found liable after a trial; (5) the financial
26
     conditions and insurance policy limits of the settling
27
     defendants; and (6) the existence of collusion, fraud, or
28
                                        6
1
     tortious conduct aimed to injure the interests of non-settling
2
     defendants.    See id. at 499.   Ultimately, the determination is
3
     left to the trial court’s discretion.     Id. at 502.
4
                 A determination that the settlement was made in good
5
     faith shall bar any other joint tortfeasor from any further
6
     claims against the settling tortfeasor for contribution or
7
     indemnity, based on comparative negligence or comparative fault.
8
     Cal. Civ. Proc. Code § 877.6(c).
9
                 C. Application as to Plaintiffs’ Claims Against the
10
     Settling Defendants
11
                 The first two Tech-Bilt factors require the court to
12
     examine the amount to be paid in relation to the settlors’
13
     approximate proportionate liability.     Guess settled with the city
14
     for a lump sum payment of $50,000.00.     Plaintiffs contend that
15
     the cost of remediation of this site is upwards of $1.2 million.
16
     (See Stone Decl. ¶ 7.)    The parties place responsibility on the
17
     settling defendant at between 4 and 5 percent of the total
18
     remediation costs because Guess “was not an active contributor to
19
     hazardous substances like the plating company which operated
20
     there for many years.”    (Joint Notice of Settlement at 10 (Docket
21
     No. 98).)   Plaintiffs also maintain that there are other
22
     tortfeasors who are allegedly far more liable.     Id.   Analyzing
23
     these allegations at this stage of the proceedings, the court
24
     finds that this settlement amount reasonably approximates the
25
     settlors’ proportionate liability.     See N. Cty. Contractor’s
26
     Assn. v. Touchstone Ins. Servs., 27 Cal. App. 4th 1085, 1088 (2d
27
     Dist. 1994) (holding that courts must merely make an educated
28
                                        7
1
     finding about the parties’ liability).     Therefore, these two
2
     factors favor approving the settlement as to plaintiffs’ claims
3
     against the settling defendant.
4
              The third factor considers the allocation of the
5
     settlement proceeds among the plaintiffs. Here, plaintiffs are
6
     the City and the People of the State of California.     The
7
     settlement proceeds go only to the City.    Nevertheless, these
8
     plaintiffs are closely associated.    The payments would presumably
9
     go towards cleaning up the contamination at the site.     In
10
     remedying the property, the City would abate this nuisance to the
11
     benefit of the People of the State of California.     Therefore,
12
     this factor favors approving the settlement.
13
              The fourth factor acknowledges that settlors should pay
14
     less in settlement than they would at trial.    A $50,000.00
15
     payment represents roughly 4.2 percent of the estimated $1.2
16
     million cost of cleanup.    With an estimated liability between 4
17
     and 5 percent, it is likely that Guess would pay more at trial.
18
     This settlement also saves the parties litigation costs and the
19
     court’s time.   Further, any judgments against Guess would be for
20
     joint and several liability, which could hold her liable for a
21
     larger portion of the judgment.    Therefore, this factor favors
22
     approving the settlement.   See Coppola, 2017 WL 4574091, at *4.
23
              The fifth factor accounts for the financial conditions
24
     and insurance policy limits of the settling defendants.       The
25
     settling defendant has no insurance assets to pay for this
26
     liability.   (Joint Notice of Settlement at 10 (Docket No. 98).).
27
     Defendant lives on a fixed disability income, is a retired widow,
28
                                       8
1
     and is unable to pay more than she has offered to pay.    (Id.)
2
     The settlement agreement accommodates defendant’s limited
3
     financial resources and concludes the litigation for the settling
4
     defendants.   Therefore, this factor favors the settlement.
5
               Finally, the sixth factor determines whether there is
6
     any collusion, fraud, or tortious conduct aimed to injure the
7
     interests of non-settling defendants.   No collusion is apparent
8
     here.   Non-settling defendants agree that this is a reasonable
9
     compromise of these defendant’s alleged liability.     (See Docket
10
     Nos. 98 & 108.)   The absence of an opposition to the settlement
11
     agreement “is highly telling and is clearly indicative of
12
     reasonableness and good faith.”   Coppola, 2017 WL 4574091, at *5.
13
     Therefore, this factor favors approval of the settlement as well.
14
               In sum, the balance of the Tech-Bilt factors weigh in
15
     favor of a finding of reasonableness and good faith.     There is
16
     nothing else that suggests that the settlement is anything other
17
     than fair, reasonable, and adequate.    Accordingly, the court will
18
     approve of the settlement of plaintiffs’ claims against settling
19
     defendants and enter an indemnity and contribution bar order for
20
     the settling defendants.
21
               IT IS THEREFORE ORDERED that the settling parties’
22
     Motion for a Good Faith Settlement Determination (Docket No. 98)
23
     be, and the same hereby is, GRANTED. The court ORDERS as follows:
24
               1. Under California Code of Civil Procedure §§ 877 and
25
     877.6, and 42 U.S.C. § 9613(f), the settlement agreement reached
26
     by the settling parties is in good faith and is a fair, adequate,
27
     and reasonable settlement as to plaintiffs’ claims against the
28
                                       9
1
     settling defendants;
2
               2. No contribution or indemnity claims against
3
     Defendant Guess arising out of plaintiffs’ Third Amended
4
     Complaint or any related cross-claims or counterclaims will be
5
     allowed; and
6
               3. The Plaintiff’s Third Amended Complaint is dismissed
7
     with prejudice as to Defendant Guess.
8
     Dated:   October 22, 2019
9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                    10
